Case 2:20-cv-02011-BAB Document 16                     Filed 11/13/20 Page 1 of 7 PageID #: 670




                           IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

JIMMY SNOW                                                                                 PLAINTIFF

vs.                                    Civil No. 2:20-cv-02011

COMMISSIONER, SOCIAL                                                                     DEFENDANT
SECURITY ADMINISTRATION

                                   MEMORANDUM OPINION

        Jimmy Snow (“Plaintiff”) brings this action pursuant to § 205(g) of Title II of the Social

Security Act (“The Act”), 42 U.S.C. § 405(g) (2010), seeking judicial review of a final decision

of the Commissioner of the Social Security Administration (“SSA”) denying his application for a

period of disability and Disability Insurance Benefits (“DIB”) under Title II of the Act.

        The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings. ECF No. 5. 1 Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.      Background:

        Plaintiff protectively filed his disability application on October 9, 2015. (Tr. 17). In this

application, Plaintiff alleges being disabled due to anxiety, depression, high blood pressure, and

post-traumatic stress disorder. (Tr. 177). Plaintiff has alleged an onset date of April 17, 2015.

(Tr. 17). This application was denied initially and again upon reconsideration. (Tr. 17).

        After Plaintiff’s application was denied, Plaintiff requested an administrative hearing on


1
 The docket numbers for this case are referenced by the designation “ECF No. ___” The transcript pages
for this case are referenced by the designation “Tr” and refer to the document filed at ECF No. 11. These
references are to the page number of the transcript itself not the ECF page number.

                                                   1
Case 2:20-cv-02011-BAB Document 16                  Filed 11/13/20 Page 2 of 7 PageID #: 671




this application, and this hearing request was granted. (Tr. 31-52). After this hearing, the ALJ

entered an unfavorable decision. (Tr. 14-30). Plaintiff appealed that decision to this Court, and

Plaintiff’s case was reversed and remanded. (Tr. 414-422). Specifically, this Court directed the

ALJ to further consider Plaintiff’s subjective complaints and the Polaski factors. Id. After this

case was remanded, the ALJ held a second administrative hearing on October 9, 2019 in Fort

Smith, Arkansas. (Tr. 365-387). At this hearing, Plaintiff was present and was represented by

Fred Caddell.    Id.   Plaintiff and Vocational Expert (“VE”) Jim Spraggins testified at the

administrative hearing in this matter. Id.

       On November 27, 2019, after the administrative hearing, the ALJ entered a fully

unfavorable decision denying Plaintiff’s application. (Tr. 345-364). In this decision, the ALJ

found Plaintiff met the insured status requirements of the Act through June 30, 2023. (Tr. 350,

Finding 1). The ALJ found Plaintiff had not engaged in Substantial Gainful Activity (“SGA”)

since April 17, 2015, his alleged onset date. (Tr. 350, Finding 2). The ALJ found Plaintiff had

the following severe impairments: adjustment disorder with mixed anxiety and depressed mood;

and unspecified anxiety disorder. (Tr. 350, Finding 2). Despite being severe, the ALJ also

determined Plaintiff did not have an impairment or combination of impairments that met or

medically equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 351-352, Finding 4).

       The ALJ determined Plaintiff was fifty (50) years old, which is defined as a “person closely

approaching advanced age” under 20 C.F.R. § 404.1563(d) (2008), on his alleged disability onset

date. (Tr. 357, Finding 7). The ALJ determined Plaintiff had at least a high school education and

was able to communicate in English. (Tr. 357, Finding 8).



                                                2
Case 2:20-cv-02011-BAB Document 16                   Filed 11/13/20 Page 3 of 7 PageID #: 672




       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined his

Residual Functional Capacity (“RFC”). (Tr. 352-357, Finding 5). Specifically, the ALJ found

Plaintiff retained the following RFC:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform a full range of work at all
       exertional levels but with the following nonexertional limitations: limited to simple,
       routine, and repetitive tasks, involving only simple, work-related decisions, with
       few, if any, workplace changes, and no more than incidental contact with co-
       workers, supervisors, and the general public.

Id.

       The ALJ evaluated his Past Relevant Work (“PRW”) and found Plaintiff was unable to

perform any of his PRW. (Tr. 357, Finding 6). The ALJ then determined whether Plaintiff retained

the capacity to perform other work existing in significant numbers in the national economy. (Tr.

357-358, Finding 10). The VE testified at the administrative hearing regarding this issue. Id. The

VE testified that, given all Plaintiff’s vocational factors, he retained the capacity to perform work

as a kitchen helper (medium, unskilled) with 386,000 such jobs in the national economy; food

preparation worker (medium, unskilled) with 260,000 such jobs in the national economy;

merchandise marker (light, unskilled) with 545,000 such jobs in the national economy; and

housekeeping cleaner (light, unskilled) with 91,000 such jobs in the national economy. Id. Based

upon this finding, the ALJ determined Plaintiff had not been under a disability, as defined by the

Act, at any time from April 17, 2015 through the date of his decision or through December 3, 2019.

(r. 358, Finding 11).

       The Appeal Council did not assume jurisdiction of this case. On February 6, 2020, Plaintiff

filed the present appeal. ECF No. 1. The Parties consented to the jurisdiction of this Court on

February 6, 2020. ECF No. 5. This case is now ready for decision.


                                                 3
Case 2:20-cv-02011-BAB Document 16                    Filed 11/13/20 Page 4 of 7 PageID #: 673




2.     Applicable Law:

       In reviewing this case, this Court is required to determine whether the Commissioner’s

findings are supported by substantial evidence on the record as a whole. See 42 U.S.C. § 405(g)

(2010); Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir. 2002). Substantial evidence is less than

a preponderance of the evidence, but it is enough that a reasonable mind would find it adequate to

support the Commissioner’s decision. See Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001).

As long as there is substantial evidence in the record that supports the Commissioner’s decision,

the Court may not reverse it simply because substantial evidence exists in the record that would

have supported a contrary outcome or because the Court would have decided the case differently.

See Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). If, after reviewing the record, it is

possible to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. See Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).



                                                  4
Case 2:20-cv-02011-BAB Document 16                   Filed 11/13/20 Page 5 of 7 PageID #: 674




       To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

       In his appeal brief, Plaintiff claims the ALJ’s disability determination is not supported by

substantial evidence in the record.      ECF No. 14.       Specifically, Plaintiff claims the RFC

determination is not supported by substantial evidence in the record. Id. The Court will address

this argument for reversal.

       In assessing a claimant’s RFC, it is the ALJ’s responsibility to base that determination upon

“all relevant evidence, including medical records, observations of treating physicians and others,

and claimant’s own descriptions of his limitations.” See Anderson v. Shalala, 51 F.3d 777, 779

(8th Cir. 1995). The mere fact a claimant has a long list of medical conditions does not demonstrate

that person is disabled; instead, the RFC determination is a function-by-function analysis. See

SSR 96-8P, 1996 WL 374184 (July 2, 1996). “The RFC assessment considers only functional

                                                 5
Case 2:20-cv-02011-BAB Document 16                  Filed 11/13/20 Page 6 of 7 PageID #: 675




limitations and restrictions that result from an individual’s medically determinable impairment or

combination of impairments, including the impact of any related symptoms.” Id.

       Based upon this standard and a review of Plaintiff’s records and allegations in this case,

the Court cannot find Plaintiff has demonstrated having any greater limitations than those found

by the ALJ. Plaintiff alleges he began suffering from disabling mental symptoms after shooting a

robber in his home in January of 2012. (Tr. 325). As a result of this encounter, Plaintiff

complained of decreased motivation, memory, focus, and pace due to his mental impairments. (Tr.

352-353). However, Plaintiff continued to work at a skilled level for more than six years while

his physicians prescribed medication for his mental symptoms. (Tr. 368-370). His ability to

continue working after this encounter undercuts his claim of being disabled. See Roberts v. Apfel,

222 F.3d 466, 469 (8th Cir. 2000) (recognizing that working with an impairment shows that it is

not disabling).

       Following the incident in 2012, Plaintiff’s treating providers prescribed medication for

anxiety, PTSD, and insomnia; and he reported improvement. (Tr. 330, 338, 343, 553, 592).

Plaintiff received no ongoing counseling or psychiatric treatment. Evidence that medication is

controlled Plaintiff’s mental condition shows it is not disabling. See Bernard v. Colvin, 774 F.3d

482, 488 (8th Cir. 2014).

       The ALJ also properly discounted the unsupported medical source opinions from treating

physician Dr. Chambers who treated Plaintiff’s mental symptoms by prescribing medication and

one-time consultative examiners Robert L. Spray, Ph.D. and Patricia Walz, Ph.D. (Tr. 278-279,

297-298, 355-356, 598-602). As for Dr. Chambers, the ALJ recognized Dr. Chambers found

Plaintiff “would miss five days or more a month as a result of his impairments and/or treatment

thereof.” (Tr. 356). The ALJ, however, made the decision to discount these limitations, finding

                                                6
Case 2:20-cv-02011-BAB Document 16                    Filed 11/13/20 Page 7 of 7 PageID #: 676




his “severe assessment that the claimant would miss more than five days or more a month as a

result of his impairments and/or treatment thereof is inconsistent with the other medical evidence

of record, the objective medical evidence, and the basis and/or rationale for the severe impairment

is not provided by Dr. Chambers, and as such is neither helpful nor beneficial.” Id. Such a finding

is entirely proper. See Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012) (holding “we have

recognized that a conclusory checkbox form has little evidentiary value when it ‘cites no medical

evidence, and provides little to no elaboration.’”).

       The ALJ also fully considered the findings of consulting examiners Robert L. Spray, Ph.D.

and Patricia Walz, Ph.D. (Tr. 352-357). Such limited findings generally do not constitute

substantial evidence such that the ALJ was required to accept them. See, e.g., Charles v. Barnhart,

375 F.3 777, 783 (8th Cir. 2004). As such, the Court also finds no basis for reversal on this issue.

4.     Conclusion:

       Based on the foregoing, the undersigned finds no basis for reversing the decision of the

ALJ. As such, it is affirmed. A judgment incorporating these findings will be entered pursuant to

Federal Rules of Civil Procedure 52 and 58.

       ENTERED this 13th day of November 2020.

                                                           Barry A. Bryant
                                                         /s/
                                                         HON. BARRY A. BRYANT
                                                         UNITED STATES MAGISTRATE JUDGE




                                                  7
